Citation Nr: 0926532	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from June 1943 to May 1946.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2006 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2009, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA) on this issue.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran died in February 1989; the immediate cause of 
his death was pneumonia, due to lung cancer.  

2.  It is reasonably shown that the Veteran's service-
connected pulmonary tuberculosis contributed to cause the 
lung cancer that caused his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the appellant's claim, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in 
notice timing or content would be harmless.  

B.	Factual Background

The Veteran died in February 1989.  His death certificate 
lists pneumonia as the immediate cause of death, with lung 
cancer as the underlying cause.  There was no autopsy.  At 
the time of his death, the Veteran was service-connected for 
pulmonary tuberculosis, reinfection type, moderately 
advanced, inactive from May 1955.  

In August 2005, the appellant indicated that records of the 
Veteran's treatment before his death were located at Sutter 
General Hospital.  Pursuant to a request for such treatment 
records, in January 2006 the Sutter Medical Center responded 
that it maintained records for only 10 years and that after 
such period all records are destroyed and are permanently 
irretrievable.  Consequently, such records were not 
available.  

In February 2006, the appellant indicated that she believed 
the Veteran's service-connected pulmonary tuberculosis left 
him more vulnerable to lung cancer and pneumonia, and thereby 
contributed to his death.  Submitted along with her 
statements was a news clipping from Gannett News Service 
listing tuberculosis as a known risk factor for lung cancer.  

In May 2006 a VA physician reviewed the record and indicated 
that because the type of lung cancer the Veteran suffered 
from, and its clinical course and treatment were unknown, it 
was not possible to opine, without resorting to speculation, 
whether the Veteran's tuberculosis at least as likely as not 
caused his lung cancer.  

In an April 2009 letter, a private physician indicated that 
she had reviewed the Veteran's file and pertinent medical 
records.  Upon researching medical authority, she found that 
the literature suggested there may be an association between 
tuberculosis and the development of lung cancer.  She opined, 
"[I]t is at least as likely as not that the veteran's 
chronic advanced pulmonary tuberculosis with associated 
scarring and fibrosis predisposed him to developing lung 
cancer."  

In April 2009, the Board secured a VHA medical advisory 
opinion from a pulmonary specialist who reviewed the 
Veteran's claims file.  The physician summarized the evidence 
of record and indicated that the references of Dr. A.M.G. had 
been reviewed, as well as additional sources, and stated, 
"The pulmonary scar tissue, whether produced by pulmonary 
tuberculosis or any other inflammatory process, indeed can 
result in lung malignancy.  Therefore, based on the articles 
provided by Dr. A.M.G. and in my opinion, this patient 
developed pulmonary scars resulting from pulmonary 
tuberculosis and was predisposed to develop lung cancer."  
The physician further opined that the lung cancer may have 
obstructed the Veteran's airways and he then developed 
pneumonia, which lead to his death.  

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The appellant claims, in essence, that the Veteran's service-
connected pulmonary tuberculosis contributed to cause his 
death.  The medical opinions of record in this matter (those 
not declining to opine for fear of speculation) support the 
appellant's contention.  Both the private physician and the 
VHA expert have indicated that medical literature identifies 
scarring from tuberculosis as a risk factor for lung cancer.  
The Board has no reason to question these opinions.  

Consequently, the Board finds that competent and probative 
evidence reasonably establishes that the Veteran's service 
connected tuberculosis was indeed an etiological factor in 
his development of the lung cancer that caused his death, and 
therefore supports the claim.  Accordingly, service 
connection for the cause of the Veteran's death is warranted.  




ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


